Citation Nr: 1225549	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-16 047	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of right shoulder dislocation with chondrocalcinosis (right shoulder disability).

2.  Entitlement to a rating in excess of 10 percent for right hip strain (right hip disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1983 to January 1986 and from January 2003 to January 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) that continued the ratings assigned.  In July 2009 correspondence the Veteran indicated that he no longer desired a Board hearing.  


FINDINGS OF FACT

1. It is not shown that the Veteran had limitation of arm motion at shoulder level for a distinct period at any time during the appeal period.

2. It is not shown that the Veteran's right hip disability has been manifested by limitation of flexion to 30 degrees or limitation of abduction of motion lost beyond 10 degrees at any time during the appeal period.


CONCLUSIONS OF LAW

1. A rating in excess of 10 percent for a right shoulder disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5201 (2011).

2. A rating in excess of 10 percent is not warranted for the Veteran's right hip disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5252, 5253 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to their initial adjudication.  A February 2008 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, the evidence he was responsible for providing, and informed the Veteran of rating and effective date criteria.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in April 2012.  The examinations are adequate as the examiner expressed familiarity with the history of the Veteran's disabilities, and conducted thorough examinations of the Veteran, noting all findings necessary for a proper adjudication of the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  




B. Legal Criteria, Factual Background, and Analysis

	General legal criteria and factual background

In general, disability evaluations are determined by the application of a Schedule of Ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has reviewed all evidence in the claims file, and in the Veteran's "Virtual VA" electronic claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

On February 2008 QTC examination (on behalf of VA) the Veteran reported he had diagnoses of dislocated right shoulder bursitis with symptoms of weakness, loss of strength, pain, loss of grip strength, stiffness, swelling after use, giving way when lifting over 30 pounds, lack of endurance in completing repetitive tasks such as yard work and playing with his son.  There was no heat, redness, locking, or fatigability.  He had constant pain that traveled down the upper arm and across the shoulder and neck characterized by aching, oppressing, and throbbing rated 7/10.  The pain was elicited by physical activity and body position when laying down and was relieved by rest and medication.  He reported right hip symptoms of weakness after prolonged use, stiffness in the morning or after sitting for long periods, and giving way on sudden shifting.  There was no swelling, redness, locking, fatigability, or dislocation.  The Veteran had constant localized pain characterized by aching and throbbing and rated 7/10.  Pain could be elicited by physical activity and walking and relieved by rest and medication; the Veteran reported that he did not get relief by changing positions.  He reported that he was left hand dominant.  Examination of the right shoulder revealed forward flexion and abduction to 180 degrees and external and internal rotation to 90 degrees, with additional limitation of 10 degrees due to pain and weakness on repetitive use (170, 80).  Right hip examination revealed flexion to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees, with additional limitation of 10 degrees due to pain on repetitive use (115, 20, 15, 35, 50, 30).  The diagnoses were right shoulder dislocation with progression to right shoulder chondromalacia and right hip strain.  The effect of the condition on the Veteran's usual occupation and daily activities was mildly reduced capacity for physical work with the right arm and shoulder.

A March 2008 VA outpatient treatment record notes that the Veteran complained of right hip and shoulder pain, which was worsened by his duties as a mail carrier.  Examination revealed right shoulder tenderness on palpation of the anterior bursa and pain at 90 degrees on abduction and on internal rotation.  The Veteran's handgrip was intact with no atrophy.  His gait was normal and he was able to transfer from seated to standing positions without difficulty.    

On his March 2008 VA Form 9 (substantive appeal) the Veteran stated that he had decreased range of motion in his right shoulder and hip and took medications for pain.  He noted that he was a candidate for shoulder surgery.  

A July 2008 private outpatient treatment record notes that the Veteran had chronic right shoulder pain due to dislocation and right hip pain; he was noted to be stable and having no other complaints.  

A March 2009 VA outpatient treatment record notes that the Veteran complained of right shoulder pain that had been increasing for a month prior and that although he was left handed, the shoulder affected his work as a letter carrier and kept him awake at night with throbbing pain.  The assessment was marked limitation of motion (per report).

A May 2009 VA outpatient treatment record notes that the Veteran presented with pain in the right shoulder after a remote traumatic dislocation treated non-surgically and that he was getting more painful and stiff.  The provider noted that he Veteran had no external rotation "ans nop [sic] gleno-humeral abduction."  It was noted that X-rays showed loose body and DJD but with no osteophyte formation.  The assessment was traumatic stiff shoulder.

On April 2012 VA shoulder examination the diagnosis was right shoulder dislocation with chondrocalcinosis.  The examiner noted that the Veteran was right hand dominant.  The Veteran reported that he had flare-ups of the right shoulder which rendered his arm "useless" for tasks such as driving or washing the car.  Range of motion testing revealed right shoulder flexion and abduction to 175 degrees with pain and without additional loss of motion or functional loss/impairment on repetitive testing.  The Veteran did not have localized tenderness, pain, or guarding.  Muscle testing revealed 5/5 strength on right forward flexion and abduction.  There was no ankylosis of the glenohumeral joint.  Hawkins's impingement, empty-can, external rotation/infraspinatus, and list-off subscapularis tests were negative.  There were no mechanical symptoms or history of recurrent dislocation.  The Veteran did not have an AC joint condition or impairment of the clavicle or scapula.  Cross body abduction test was negative and the Veteran reported that he had not had any surgery.  The examiner noted that the Veteran's shoulder condition did not impact his ability to work.  

On April 2012 VA hip examination the diagnosis was right hip strain.  The Veteran reported flare-ups where he could not find a comfortable position sitting or standing and it interfered with his ability to climb stairs.  Examination revealed right hip flexion to 125 degrees or greater with no objective evidence of painful motion, extension to greater than 5 degrees without painful motion and abduction was not lost beyond 10 degrees, limited so that the Veteran could not cross his legs, and did not prevent him from toeing out to more than 15 degrees, all without additional loss of motion or functional loss/impairment on repetitive testing.  Muscle strength was 5/5 for hip flexion, abduction, and extension.  There was no ankylosis of the joint.  The examiner noted that the Veteran's hip condition did not impact his ability to work.  

	Right shoulder disability

The Veteran's right shoulder disability is rated under Code 5019 (for bursitis) which provides for a rating based on limitation of motion of the affected part.  Shoulder disability can be rated under Code 5201 (for limitation of arm motion); limitation at the shoulder level is rated 20 percent.  Limitation of major extremity motion to midway between the side and shoulder level warrants a 30 percent rating.  Limitation of major arm motion to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a.  

Normal range of motion of the shoulders is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  (90 degrees flexion and abduction constitutes shoulder level).  38 C.F.R. § 4.71, Plate I.

The Veteran dislocated his shoulder in service and a July 2005, rating decision granted him service connection for residuals of that injury, rated 10 percent, effective January 29. 2005.  The instant claim for increase was received in December 2007.  

At the outset the Board notes that Codes 5200, 5202, and 5203 require pathology and symptoms not shown in this case (ankylosis or humerus, clavicle, or scapula impairment), and rating under such codes would be inappropriate.  Accordingly, the Board will look to applicable criteria that would provide a rating in excess of 10 percent.  [Notably, while the Veteran has inconsistently reported which extremity is dominant, arm dominanace is not dispositive with the disability picture presented.]

The next higher (20 percent) rating for disability of either extremity under Code 5201 is warranted when there is limitation of arm motion at shoulder level or impairment approximating such level of severity (See 38 C.F.R. § 4.7).  As is noted above, 90 degrees constitutes shoulder level and the limitation of motion shown (170 degrees flexion and abduction on February 2008 examination and 175 degrees flexion and abduction on April 2012 VA examination) does not meet or approximate the criteria for the 20 percent rating.  The evidence of record does not show nor does the Veteran allege that he had limitation of arm motion at shoulder level at any time during the appeal period.  Accordingly, a rating in excess of 10 percent under Code 5201 is not warranted.  

The Board acknowledges the May 2009 VA outpatient treatment record wherein the provider noted that he Veteran had no external rotation "ans nop [sic] gleno-humeral abduction."  Notably, the finding includes misspellings (although it appears to suggest the Veteran may not have had glenohumeral abduction).  However, range of motion findings were not included and there is no indication that thorough clinical testing was conducted (i.e. the notation was for treatment purposes).  Additionally, a March 2009 record notes that "marked limitation" of motion was according to "the Veteran's report."  The evidence of record does not show that the Veteran had previously had or has since had any limitation of motion even remotely approaching the degree suggested by the isolated notation.  Accordingly, the treatment record is of quite limited probative value; to interpret that it reflects a complete absence of abduction is incongruent with the disability picture shown throughout; hence this isolated notation does not in itself warrant a higher rating. 

	Right hip disability

The Veteran's right hip disability is rated under Code 5019 (for bursitis) which provides for a rating based on limitation of motion of the affected part.  Limitation of hip motion is rated under Codes 5251, 5252, and 5253 (and 5250 if there is ankylosis, here not shown).  Notably, of these, only Codes 5252 and 5253 provide for ratings in excess of 10 percent.  Under Code 5252 (for limitation of flexion), a 20 percent rating is warranted where the limitation is to 30 degrees, a 30 percent rating is warranted where the limitation is to 20 degrees; and a 40 percent rating is warranted where the limitation is to 10 degrees.  Under Code 5253, a 20 percent evaluation is warranted where there is limitation of abduction, motion lost beyond 10 degrees.  38 C.F.R. § 4.71.

Normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II.

On February 2008 examination the Veteran's right hip flexion was to 115 degrees and abduction was to 35 degrees.  On April 2012 VA examination right hip flexion was to 125 degrees or greater and abduction was not lost beyond 10 degrees.  At no time during the appeal period has the Veteran's right hip disability been manifested by limitation of flexion to 30 degrees, or limitation of abduction of motion lost beyond 10 degrees, even with DeLuca factors considered.  Accordingly, the next higher (20 percent) rating under Codes 5252 or 5253 is not warranted at any time during the appeal period.

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no objective evidence of symptoms of and/or impairment due to the right shoulder and hip disabilities that are not encompassed by the schedular rating assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, as the Veteran works as a letter carrier and has not alleged unemployability due to his service-connected right shoulder or right hip disabilities, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Notably, the April 2012 VA examiner opined that neither the Veteran's right shoulder disability, nor his right hip disability impacted on his ability to work.
ORDER

A rating in excess of 10 percent for right shoulder disability is denied.

A rating in excess of 10 percent for a right hip disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


